Citation Nr: 0936645	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-14 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 
1970 in the United States Marine Corps.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  During the appeal of that 
decision, a May 2007 rating decision increased the PTSD 
rating from 30 percent to 50 percent, effective July 26, 2006 
(date of receive of increased rating claim). 


FINDINGS OF FACT

1.  The Veteran's PTSD has for the entire rating period on 
appeal manifested symptoms such as intrusive recollections in 
forms of dreams and nightmares, restlessness, guardedness, 
hypervigilance, and increased psychomotor activity; has been 
productive of occupational and social impairment with reduced 
reliability and productivity due to difficulty in 
establishing and maintaining effective work and social 
relationships; and has been characterized by GAF scores that 
range from 51 to 55, with the most recent GAF score of 51. 

2.  For no period of rating claim on appeal has the PTSD 
manifested occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as delusional ideations, hallucinatory perceptions, suicidal 
or homicidal ideation, or obsessive-compulsive tendencies.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met for any period of increased rating.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  A "fourth element" 
of the notice requirement, requesting the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, was recently removed from the language of 38 
C.F.R. § 3.159(b)(1).  See 
73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided VCAA notice in October 2006 prior to 
the initial adjudication of his claim in the December 2006 
rating decision.  An additional VCAA letter was sent in June 
2008.  The VCAA letters indicated the types of evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain both his 
private and VA medical treatment records.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting a veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran was afforded a VA examination in May 2007.  
The Board finds that all relevant evidence necessary to 
decide the increased rating issue on appeal has been 
identified and obtained.  The evidence of record includes a 
VA examination report, VA medical records, and statements 
from the Veteran and his representative.  

The Board recognizes that the Veteran is in receipt of Social 
Security Administration (SSA) disability.  (See November 2006 
VA Treatment Record).  When the record suggests that SSA may 
have records pertinent to the appellant's claim, but which 
have not been obtained, either a remand is required to obtain 
the records, or a non-conclusory explanation needs to be 
provided as to why the SSA records would have no reasonable 
possibility of substantiating the claim.  See 
38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).  

In this case, there is no reasonable possibility that any SSA 
records would substantiate the Veteran's claim for an 
increased rating for his PTSD.  The evidence shows that the 
Veteran has significant non-service-connected disorders that 
interfere with employment, including history of 
polysubstance/cocaine and alcohol abuse/dependence, dementia, 
personality disorder, epilepsy/seizure disorder, coronary 
artery disease, congestive heart failure, alcoholic 
cardiomyopathy, leg pains and neuropathy, hypertension, 
hepatitis C, asthma, obesity, and foot pains.  On the 
question of current severity of PTSD symptomatology, any 
available SSA record evidence would be far outweighed by more 
contemporaneous and probative VA hospitalization and 
treatment records from June 2006 and a comprehensive recent 
VA examination dated in May 2007.  

The VA treatment records contained in the Veteran's claims 
file are sufficient to decide his claim on appeal because 
they contain comprehensive, contemporaneous, objective 
findings throughout the course of his appeal.  Any SSA 
records created for the purpose of establishing SSA 
disability status would not contain any more current or more 
probative findings on the question of current severity of 
PTSD symptoms.  Consequently, as the Board is directed to 
avoid remanding a claim that would not result in any 
additional benefit to the Veteran, this writing decides the 
Veteran's claim on appeal.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Further, the Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  For these reasons, the Board finds that the 
duties to notify and assist the Veteran have been fulfilled. 

Increased Rating for PTSD

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate below.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that a 50 percent disability rating for PTSD is 
warranted when the Veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating for PTSD is warranted when the 
Veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating for PTSD is warranted when 
the Veteran exhibits total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).  GAF scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed, avoids friends, neglects family, and is unable to 
work).

VA Treatment records dated from 2002 to May 2007 reflect that 
the Veteran was hospitalized in October 2005 for chronic 
cocaine abuse/dependence, with a history of abuse of cocaine 
every other day; was treated for PTSD and admitted to a 
rehabilitation program for substance abuse.  A January 2007 
VA treatment record reflects that the Veteran was prescribed 
Quetiapine (12 mg) for sleep.  He denied nightmares, 
hypervigilance, depression, anxiety, suicidal or homicidal 
ideation, and psychosis.  He was diagnosed with (non-service-
connected) cocaine dependency, reported to be in early 
recovery, and  chronic PTSD, along with an Axis II 
personality disorder. 

A March 2007 VA treatment record reflects that the Veteran 
denied hallucinations, delusions, obsessions, phobia, 
mania/hypomania, suicidal or homicidal ideation, and 
psychosis.  He also reported that he averaged 7 hours of 
sleep per night.  Upon mental status examination, the Veteran 
was well-groomed, attentive, cooperative, alert, and 
oriented, had fair insight and judgment, but had mild anxiety 
and frustration.  He was prescribed Trazodone for sleep.  He 
was diagnosed with (non-service-connected) cocaine 
dependency, reported to be in early recovery, and  chronic 
PTSD, along with an Axis II personality disorder, and was 
assigned a GAF score of 51 based on all psychiatric 
impairment, both service-connected and non-service-connected.  
Another March 2007 VA treatment record reflected same, but 
with a GAF score of 52.

The Veteran underwent a VA examination in May 2007.  He told 
the VA examiner that he checked into a rehabilitation program 
in June 2006 for four months due to substance abuse.  He 
lived in an apartment by himself, never married, and appeared 
not to have contact with his siblings.  Upon mental status 
examination, the Veteran appeared to be restless, guarded, 
hypervigilant, and had increased psychomotor activity.  There 
were no signs of delusional ideas, paranoid ideation, flight 
of ideas, hallucinations, suicidal or homicidal ideation, and 
grandiosity.  His content and speech were logically 
connected, but his affect was flat and constricted.  His mood 
was low and his capacity for impulse control appeared to be 
compromised.  There was no memory deficit for remote or 
recent events.  His judgment was fair, but he had little 
insight regarding his situation.  He was diagnosed with PTSD, 
with a "history" of substance abuse (cocaine, heroin), and 
an Axis II diagnosis of learning disability, and was assigned 
a GAF score of 55 based on all psychiatric impairment, both 
service-connected and non-service-connected.   

VA treatment records from May 2007 to September 2007 reflect 
that the Veteran attended group therapy for PTSD.  In an 
August 2007 VA treatment record, the Veteran reported no 
panic attacks, symptoms of generalized anxiety, 
hallucinations, ideas of reference, paranoia, or suicidal or 
homicidal ideation.  Upon mental status examination, the 
Veteran was appropriately dressed and well-groomed.  He was 
cooperative, attentive, with good eye contact.  There was 
mild psychomotor hyperactivity.  He was oriented to time, 
place, and person.  He had a good short-term and long-term 
memory.  There was no obvious impairment of his attention or 
his concentration.  His affect was stable, appropriate, and 
constricted.  His thought process was goal-directed and his 
speech was articulate.  There was no derailment, loosening of 
association, and flight of ideas.  His judgment and insight 
were in tact.  He was diagnosed with chronic PTSD, and 
cocaine dependence reportedly in early remission, and was 
assigned a GAF score of 51.  

A June 2008 VA treatment record reflects that the Veteran 
denied hallucinations, paranoia, suicidal or homicidal 
ideation.  He also reported no episodes of nightmares or 
flashbacks.  He had impaired impulse control, limited 
judgment and insight, mood was apathetic with a constricted 
affect and his formation of thought process was slow, but 
goal-directed.

In his July 2007 Notice of Disagreement, the Veteran wrote 
that he had nightmares, flashbacks, and that day to day 
living was very difficult.  In the substantive appeal, the 
Veteran just generally disagreed with the 50 percent rating, 
but did not indicate any specific contentions regarding how 
his symptomatology had worsened or met any of the criteria 
for a higher rating.  
 
After a review of all the evidence, the Board finds that, for 
the entire rating period on appeal, the Veteran's PTSD 
symptomatology has more nearly approximated the criteria for 
a 50 percent rating.  38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411. During the rating period, PTSD has 
manifested symptoms such as intrusive recollections in forms 
of dreams and nightmares, restlessness, guardedness, 
hypervigilance, and increased psychomotor activity that have 
been productive of occupational and social impairment with 
reduced reliability and productivity due to difficulty in 
establishing and maintaining effective work and social 
relationships.  Consistent with such findings are the GAF 
scores that range from 51 to 55, with the most recent GAF 
score of 51.  

The Board further finds that the criteria for a rating in 
excess of 50 percent for PTSD have not been met for any 
period of increased rating.  38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411.  For no period of rating claim on 
appeal has the PTSD manifested occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as delusional ideations, hallucinatory 
perceptions, suicidal or homicidal ideation, or obsessive-
compulsive tendencies.  While there is some report of 
symptomatology similar to difficulty in adapting to stressful 
circumstances (including work or a work-like setting), the 
weight of the evidence of record demonstrates that the PTSD 
symptomatology more nearly approximates the criteria for a 50 
percent rating under Diagnostic Code 9411.  Specifically, the 
Veteran has consistently denied panic attacks, symptoms of 
generalized anxiety, hallucinations, ideas of reference, 
paranoia, or suicidal or homicidal ideation.  As reflected in 
the reports discussed above, the evidence does not reflect 
that for any time the Veteran exhibited the 70 percent rating 
criteria of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene, and the inability to establish and maintain 
effective relationships.  With regard to establishing 
effective relationships, the Veteran has shown that he can 
maintain a steady girlfriend (although he may not have 
contact with his siblings).

While work history may indicate some degree of disturbance of 
mood, or difficulty in maintaining effective work employment 
and work relationships, the Veteran's employment difficulties 
more appropriately approximate the criteria for the 50 
percent disability rating, which specifically contemplates 
occupational and social impairment with reduced reliability 
and productivity.  The evidence of record strongly suggests 
that the Veteran has experienced occupational and social 
impairment with reduced reliability and productivity due to 
difficulty in establishing and maintaining effective work and 
social relationships.  The GAF score range of 51 to 55 
assigned by various VA examiners supports this conclusion.  
The GAF scores reflect moderate impairment in social and 
occupational functioning, which does not correspond to a 
higher degree of social and industrial impairment as required 
for the assignment of a 70 percent or higher disability 
evaluation.  Consequently, the Board finds that no more than 
a 50 percent rating is warranted for PTSD for any period.

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an increased 
rating in excess of 50 percent for PTSD for any period of 
increased rating.  The Board concludes that there was no 
period during this appeal that a rating greater than 50 
percent for service-connected PTSD was warranted.  Hart, 
supra.

The above determination is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  There 
is no showing that the Veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 50 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that PTSD results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period of 
increased rating claim.  While the Veteran is in receipt of 
SSA disability, he has significant non-service-connected 
disorders that interfere with employment, such as history of 
polysubstance/cocaine and alcohol abuse/dependence, dementia, 
personality disorder, epilepsy/seizure disorder, coronary 
artery disease, congestive heart failure, alcoholic 
cardiomyopathy, leg pains and neuropathy, hypertension, 
hepatitis C, asthma, obesity, and foot pains.  Moreover, the 
service-connected PTSD is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased rating in excess of 50 percent for PTSD is 
denied.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


